Citation Nr: 1039037	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-32 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for loss of balance, 
claimed as secondary to bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left foot 
disorder.

4.  Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for residuals of ear surgery received from a VA medical 
facility on September 9, 1988. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1955. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from January 2008 (hearing loss, loss of balance, and left 
foot) and January 2009 (1151 claim) rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.    

The Veteran was scheduled to appear for a personal hearing before 
a Decision Review Officer (DRO) on January 27, 2009.  The Veteran 
requested that the hearing be rescheduled.  It was rescheduled 
for March 31, 2009.  The Veteran did not appear for said hearing, 
and he has not since asked for it to be rescheduled. Accordingly, 
the hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2010).

The Board notes that an August 2008 rating decision denied 
entitlement to a claim for compensation under 38 U.S.C.A. § 1151 
for residuals of ear surgery performed in 1983.  The Veteran did 
not appeal that determination and it became final.  38 U.S.C.A. § 
7105.  However, the Board determines that the finality of that 
decision has no impact on the Veteran's current claim of 
entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for residuals of ear surgery received from a VA medical 
facility on September 9, 1988.  In this regard, the Federal 
Circuit held that a claim for one diagnosed disease cannot be 
prejudiced by a prior claim for a different diagnosed disease.  
Rather, the two claims must be considered independently because 
they rest on distinct factual bases.  Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  However, the Court clarified in Velez v. 
Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis 
must be whether the evidence truly amounted to a new claim based 
upon a different diagnosed disease or whether the evidence 
substantiates an element of a previously adjudicated matter.

The August 2008 rating decision pertained to a surgery allegedly 
completed in a different year.  Accordingly, the current claim of 
entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for residuals of ear surgery received from a VA medical 
facility on September 9, 1988 will be analyzed as an original 
claim, obviating the need for new and material evidence. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

I.  Document Translation

Per agreement with The VA Compensation and Pension Service, it 
has been agreed that as of July 9, 2010 the San Juan Regional 
Office will start translating all Spanish language documents that 
are contained in claims files before they are shipped to the 
Board.  This file was certified on August 11, 2010, and received 
by the Board on September 8, 2010, and contains numerous 
untranslated statements and medical documents.  As such, a remand 
for translation is appropriate.

II.  Evidence Received Without Waiver

Moreover, the Board additionally notes that one such untranslated 
statement, received by the RO in June 2010, was not considered in 
the Veteran's August 2008 or November 2009 statements of the case 
(SOC).  No waiver of initial RO consideration is of record.  See 
38 C.F.R. §§ 19.31, 20.1304 (2010).

Without a written waiver of initial RO consideration of the 
additional statement, the Veteran's claims must be returned to 
the agency of original jurisdiction (AOJ) for readjudication.  
See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. 
Cir. 2003) [absent a waiver, the Board may not adjudicate a claim 
based on evidence which has not been previously considered by the 
RO].

III.  1151 Claim

The Veteran asserts that he sustained additional hearing 
impairment as a result of a September 1988 right aticotomy with 
excision of choleasteatoma.  He asserts that these symptoms are 
evidence of carelessness or negligence in the performance of the 
surgery.  The Board notes that the Veteran had undergone a 
similar operation, specifically right ear exploration, in January 
1984, by a private physician.  Additionally, a May 1983 VA 
examination reflected complaints by the Veteran of impaired 
hearing since 1955.  

Under pertinent law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner as 
if such additional disability or death was service connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death was 
not the result of the Veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, and the proximate cause of 
the disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and that 
the Veteran has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2010).  The proximate cause 
of disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing cause. 
See 38 C.F.R. § 3.361(d) (2010).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination proximately caused 
a Veteran's additional disability, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death (see 38 
C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).

VA regulations provide that informed consent is the freely given 
consent that follows a careful explanation by the practitioner to 
the patient of the proposed diagnostic or therapeutic procedure 
or course of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications, or side effects; 
reasonable and available alternatives; and anticipated results if 
nothing is done.  38 C.F.R. § 17.32(c).  In addition, signature 
consent is required for all diagnostic and therapeutic treatments 
or procedures that: (i) Require the use of sedation; (ii) Require 
anesthesia or narcotic analgesia; (iii) Are considered to produce 
significant discomfort to the patient; (iv) Have a significant 
risk of complication or morbidity; (v) Require injections of any 
substance into a joint space or body cavity; or (vi) Involve 
testing for Human Immunodeficiency Virus (HIV).  The informed 
consent process, including signed consent form, must be 
appropriately documented in the medical record.  38 C.F.R. § 
17.32(d).

The Board notes that while a copy of the surgical report from 
September 1988 is included in the record, a copy of the signed 
consent form is not.  As such, a copy of the consent form should 
specifically be requested and, if such cannot be obtained, such 
should be documented for the record and the Veteran should be so 
advised.

The record contains evidence of ongoing treatment for complaints 
of hearing loss.  However, the evidence of record does not 
contain a competent medical opinion discussing the likely 
etiology of his hearing loss disability.  Thus, a VA examiner 
should offer an opinion as to whether any additional hearing loss 
did occur as a result of the September 1988 surgery and if so, 
whether there was fault on the part of VA, including failure to 
meet the reasonable standard of care.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should take appropriate steps 
to ensure that all Spanish language 
statements and medical records and 
documents contained in the Veteran's 
claims file are translated into English.

2.  The RO should obtain and associate 
with the claims file any informed consent 
form(s) signed by the Veteran pertaining 
to the September 1988 surgery.  If, after 
all reasonable efforts have been expended, 
it is determined that such form(s) cannot 
be located, the Veteran and his 
representative should be so advised.

3.  The RO should submit the claim to a VA 
examiner with appropriate expertise to 
address questions related to the 
possibility of any additional disability, 
to include hearing loss, caused by the 
September 1988 surgery.  The claims 
folders must be made available to the 
examiner for review.  The VA examiner 
should note the Veteran's history of 
disabilities both before and after the 
September 1988 surgery, and address 
disabilities documented in the record.

The VA examiner must review the Veteran's 
entire claims folder and express opinions, 
including the degree of probability 
expressed in terms of is it at least as 
likely as not (a 50 percent probability 
of greater), regarding the following 
questions:

(a)  Does the Veteran have additional 
disability due to the September 1988 
surgery completed at the San Juan VAMC?  
If the examiner determines that the 
Veteran does have additional disability as 
a result of the September 1988 surgery, he 
or she should respond to the following:

(b)  is the additional disability due to:

(1)  carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA; or

(2)  an event not reasonably foreseeable.

The physician should adequately summarize 
the relevant history and clinical 
findings, and provide adequate reasons for 
the medical conclusions rendered.  If 
these matters cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
by the physician with supporting 
rationale.  

4.  The RO should then review the 
Veteran's claims in light of the evidence 
added to the record after the August 2008 
and November 2009 SOCs were issued, to 
include any development described above.  
If the benefits sought are not granted, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



